DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-27 are pending and allowed in the application

Allowable Subject Matter

Claims 1-27 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments filed on 29 April 2022 (pages 11-16 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-27.  The claim recites the combination of additional elements of generating statistically relevant business insight into the set of business metric using machine intelligence using artificial intelligence, and neural network.  The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Additionally, the Applicant's arguments filed on 17 December 2021 (pages 17-21 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-27 are allowable over the prior art of record.  Specifically: while Treiser, Miller, Leachman, Zarb, and Oehrle are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

identifying, by the panel generator of the computer system, a plurality of benchmark organizations from the set of candidate organizations comprising identifying an underrepresented trait based on a distribution imbalance in an organizational characteristic for the set of candidate organizations, wherein the set of benchmark organizations does not have the underrepresented trait of the organizational characteristic;

generating, by the insight engine of the computer system, a statistically-relevant business insight into the set of business metrics for the organization based on the analysis dataset and machine intelligence implemented by the insight engine using one or more of an artificial intelligence system, a neural network, a Bayesian network, an expert system, a fuzzy logic system, and a genetic algorithm;

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Van Dusen et al. (U.S. Patent 9,461,876 B2) discloses a system and method for fuzzy concept mapping, voting ontology crowd sourcing, and technology prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623